Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2020

                                      No. 04-19-00844-CV

                                 IN THE INTEREST OF C.C.

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                       Honorable Selina Nava Mireles, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, we ORDER that counsel for appellant
L.C. is withdrawn, and the appeal is ABATED and the cause is REMANDED to the trial court for
appointment of new counsel to represent appellant on appeal.

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing the order
appointing new appellate counsel within thirty days from the date of this order.

       It is so ORDERED on May 6, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court